Citation Nr: 0519846	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patella alta chondromalacia of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patella alta chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In February 2002, the veteran testified before a Veterans Law 
Judge regarding his claim for service connection for the 
above-listed issues.  A transcript of the hearing is of 
record.  That Veterans Law Judge is no longer with the Board.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO, 
regarding his claims for increased ratings.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the veteran's claim has been on appeal 
since he originally filed it in April 1999.  His claims for 
service connection for both knees had been denied by the RO 
in a February 2001 rating decision.  Thereafter, the veteran 
appealed his claims to the Board.  In July 2002, the Board 
granted service connection for chondromalacia of each knee.

In subsequent December 2002 and February 2003 decisions, the 
RO assigned disability ratings to each knee.  The ratings 
consisted of a noncompensable (i.e., 0 percent) rating for 
the right knee from April 22, 1999, a 100 percent rating for 
the right knee from March 28, 2000, and a 10 percent rating 
for the right knee from June 1, 2000.  The left knee was 
rated noncompensable from April 22, 1999, and 10 percent from 
March 13, 2001.  It is from these rating determinations that 
the veteran initiated the current appeal.

The Board notes that, in April 2003, the veteran initiated an 
appeal for an earlier effective date for his grant of service 
connection.  He believed it should have been dated in 
December 1978, when he first raised a claim of service 
connection for his in-service knee injuries.  He was issued a 
statement of the case (SOC) in December 2003, and perfected 
an appeal of this issue in January 2004.  However, during his 
March 2005 Travel Board hearing, the veteran indicated his 
desire to withdraw this issue.  Therefore, we find that a 
claim for an earlier effective date for the grant of service 
connection for the veteran's knees is not before us at this 
time, and we will confine the present discussion to the 
issues as set forth above.

Also in April 2003, the veteran appeared to raise a claim for 
service connection for a back disorder, as secondary to his 
service-connected right and left knees.  He again mentioned 
his back disorder in a January 2004 written statement.  
During his March 2005 Board hearing, the veteran first 
mentioned that his back was subject to a workman's 
compensation claim but then stated it was not.  Nevertheless, 
it appears the veteran raised this issue, and it has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for all further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

The veteran indicated during his March 2005 hearing that his 
service-connected disabilities had worsened since his last VA 
examination, dated in November 2003.  In addition, there is 
no evidence that the VA examiner evaluated the veteran's 
functional loss, demonstrated by weakened movement, excess 
fatigability, swelling and pain on movement, with regard to 
his range of motion, as required by 38 C.F.R. § 4.45 (2004) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a 
remand is necessary to afford the veteran an updated and 
complete examination.

The veteran also stated during his March 2005 hearing that he 
would be undergoing an MRI at the Augusta VA Medical Center 
(MC) in May 2005.  He also indicated that he had sought 
treatment on several occasions at the Augusta VAMC throughout 
the appeals process.  It appears the veteran's records from 
this VAMC are not associated with the claims file.  The RO, 
therefore, should request those records.



Further, the veteran indicated in March 2005 that he had 
continually sought treatment for his service-connected 
disabilities at the Dublin VAMC.  These records were most 
recently requested by the RO in October 2003.  Therefore, all 
current records should be requested by the RO and associated 
with the claims file.

Finally, the Board notes that the veteran has not received a 
letter consistent with the VCAA as it pertains to his claims 
for increased ratings.  Although we would not necessarily 
remand the case solely due the potentially prejudicial result 
of the lack of full VCAA notice, the RO should consider 
whether, and to what extent, further notice and assistance is 
appropriate.  See, e.g., Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should request all of the 
veteran's medical records from the Augusta 
VAMC.  The RO should also request all of 
the veteran's medical records from the 
Dublin VAMC, dated from October 2003.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
current severity of his service-connected 
right and left knee disabilities.  All 
indicated tests and studies should be 
performed, and all manifestations of 
current disability should be described in 
detail, including any orthopedic and 
neurologic residuals found to result from 
the service-connected bilateral knee 
disabilities.  The examiner should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain due to the service-
connected bilateral knee disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  It 
should be noted whether the clinical 
evidence is consistent with the severity of 
the pain and other symptoms reported by the 
veteran.  The examiner also should indicate 
whether the affected joints exhibit 
weakened movement, excess fatigability, or 
incoordination that could be attributed to 
the service-connected disability.  A 
complete rationale should be provided for 
all opinions proffered.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examiner is requested to indicate 
whether the veteran's medical records were 
reviewed.

3.  Thereafter, the RO should readjudicate 
the veteran's claims for increased ratings 
for his service-connected right and left 
knee disabilities.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, since the December 2002 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


